Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tracey Truitt on 10-14-21.

The application has been amended as follows: 
Claims 6, 8, 9, 11, 12, 15-17, 21-23 have been canceled. 

1. An isolated human or mouse cell whose genome comprises an endogenous nucleic acid sequence encoding a wild-type receptor transporting protein 1 (RTP1) operably linked to an exogenous constitutive or inducible promoter, wherein said cell is capable of functionally expressing the wild-type RTP1. 
4. The cell as recited in claim 1 further comprising a nucleic acid sequence encoding an odorant receptor, wherein said cell is capable of functionally expressing the odorant receptor.

10. A method of making the isolated human or mouse cell of claim 1, the method comprising introducing: 
i) guide RNA (gRNA) that targets upstream of an endogenous RTP1 gene, 
ii) Cas nuclease, and 
iii) donor DNA comprising the exogenous constitutive or inducible promoter,
into an isolated human or mouse cell such that the isolated human or mouse cell of claim 1 is obtained. 
	13. The method of claim 10, wherein the Cas nuclease is Cas9. 
18. A method of making the isolated human or mouse cell of claim 4, the method comprising introducing: 
i) guide RNA (gRNA) that targets upstream of an endogenous RTP1 gene, 
ii) Cas nuclease, 
iii) donor DNA comprising the exogenous constitutive or inducible promoter, and 
iv) a nucleic acid sequence encoding an odorant receptor
into an isolated human or mouse cell such that the isolated human or mouse cell of claim 4 is obtained.
19. A method of using the isolated human or mouse cell of claim 1 for identifying compounds that modulates the activity of an odorant receptor, the method comprising: 
a) contacting the cell of claim 4 with a compound, 

20. The method of claim 19, odorant receptor is selected from the group consisting of an indole, skatole, and musk odorant receptor. 
24. An isolated human cell whose genome comprises an endogenous nucleic acid sequence encoding a wild-type receptor transporting protein 1 (RTP1) operably linked to an exogenous constitutive or inducible promoter, wherein said cell is capable of functionally expressing the wild-type RTP1. 

Claims 1-5, 7, 10, 13, 14, 18-20, 24 have been allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejection of claims 1-5, 7, 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), enablement, has been withdrawn in view of the amendment. 
The rejection of claims 1-5, 7, 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description, has been withdrawn in view of the amendment. 
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, has been withdrawn in view of the amendment. 
The rejection of claim 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, has been withdrawn in view of the amendment. 
The rejection of claims 1-6 under 35 U.S.C. 102a1 as being anticipated by Touhara (WO 2015/020158; see English translation) was withdrawn. Example 6 describes transfecting HEK293 cells with vectors encoding an olfactory receptor 
The rejection of claims 1-6 and 8 under 35 U.S.C. 103 as being unpatentable over Touhara (WO 2015/020158) in view of Maeder (Nature Methods, 2013, Vol. 10, No. 10, pg 977-979) has been withdraw for reasons cited above. Maeder has been relied upon for introducing Cas and does not describe operably linking an endogenous RTP1 coding region to an exogenous promoter as required in claim 1.

Claims 1 and 24 appear to be free of the prior art of record because the prior art of record did not reasonably teach or suggest a cell with a genome comprising an “exogenous promoter” operably linked to an “endogenous wild-type RTP1” gene capable of functionally expressing the “RTP1 protein”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632